Case 19-01227-5-JNC       Doc 347 Filed 11/27/19 Entered 11/27/19 09:03:23              Page 1 of 2




                      IN THE UNITED STATES BANKRUPTCY COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                GREENVILLE DIVISION

 In re:                                          )   Chapter 11
                                                 )
 CAH Acquisition Company #16, LLC                )   Case No. 19-01227-5-JNC
 d/b/a Haskell County Community Hospital,        )
                                                 )   Re: Docket No. 302
                               Debtor.           )

                      NOTICE OF CIGNA OPT-OUT FROM RELEASE

          PLEASE TAKE NOTICE THAT Cigna Health and Life Insurance Company and Cigna

 HealthCare of North Carolina, Inc. do not consent to, and affirmatively opt out of, the Releases

 set forth in the Amended Chapter 11 Plan of Orderly Liquidation [D.I. 302].



 Dated: November 27, 2019               /s/ Thomas E. Austin, Jr.
                                        Thomas E. Austin, Jr.
                                        North Carolina State Bar No. 16322
                                        Attorney for Cigna Health and Life Insurance Company
                                        and Cigna HealthCare of North Carolina, Inc.

 Thomas E. Austin, Jr., LLC
 2625 Piedmont Road, N.E.
 Suite 56-330
 Atlanta, Georgia 30324-3086
 (404) 814-3755

                and

 CONNOLLY GALLAGHER LLP
 Jeffrey C. Wisler (#2795)
 1201 North Market Street, 20th Floor
 Wilmington, DE 19801
 Telephone: (302) 757-7300
 Facsimile: (302) 658-0380
 jwisler@connollygallagher.com
Case 19-01227-5-JNC      Doc 347 Filed 11/27/19 Entered 11/27/19 09:03:23           Page 2 of 2




                               CERTIFICATE OF SERVICE

        I, Jeffrey C. Wisler, hereby certify that on the 27th day of November, 2019, I caused a
 true and correct copy of the Notice of Cigna Opt-Out from Release to be served as indicated
 below.


 VIA EMAIL
 Rayford K. Adams, III, Esq.
 Spilman Thomas & Battle, PLLC
 110 Oakwood Drive, Suite 500
 Winston-Salem, NC 27103
 Email: tadams@spilmanlaw.com

 Terri L. Gardner, Esq.
 Nelson Mullins Riley & Scarborough, LLP
 4140 Parklake Avenue, Suite 200
 Raleigh, NC 27612
 Email: terri.gardner@nelsonmullins.com

 Jason L. Hendren, Esq.
 Hendren Redwine & Malone, PLLC
 4600 Marriott Drive, Suite 150
 Raleigh, NC 27612
 Email: jhendren@hendrenmalone.com




                                     /s/ Jeffrey C. Wisler
                                      Jeffrey C. Wisler (DE Bar No. 2795)
 #05494641




                                               2
